Citation Nr: 0625370	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from July 1980 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The Board notes that in an April 2003 decision, the RO 
phrased the issue as whether the March 2002 decision was 
clearly and unmistakably erroneous (CUE).  The RO appears to 
have included language and regulations pertinent both to an 
increased rating claim and a CUE claim in its April 2003 
decision and March 2004 statement of the case.  However, the 
March 2002 decision was not final at the time the veteran 
submitted his statement in February 2003, which has been 
accepted as a notice of disagreement.  Therefore, a CUE 
analysis would have been inappropriate.  See 38 U.S.C.A. 
§ 7105(c)(West 2002); 38 C.F.R. § 3.105 (2005).  The Board 
further points out that, given the Court's decision in Smith 
(discussed infra), and the fact that the RO denied the claim 
as a matter of law, that the outcome of the case would be the 
same no matter how the issue was phrased.   


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus was granted in a March 2002 
rating decision, and a 10 percent rating was assigned 
effective from March 2001.  In Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005) the U.S. Court of Appeals for Veterans 
Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 
versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


